Citation Nr: 1811675	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an earlier effective date than July 31, 1996 for the grant of a total disability rating due to individual unemployability (TDIU) on an extraschedular basis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 1985.  There was also period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) at various other times between February 1985 and June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
 
With regard to the determination as to entitlement to a TDIU prior to April 23, 1998, the Board through its March 2016 decision, assumed jurisdiction of that matter because such claim had been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's decision then granted a TDIU from July 31, 1996 onwards.  The claim for TDIU on a schedular basis under 38 C.F.R. § 4.16(a), for the time period before July 31, 1996, was denied.  The claim remaining for a TDIU on an extraschedular basis for that time period, in accordance with 38 C.F.R. § 4.16(b), was remanded to the AOJ for further development.  That claim has since returned for an appellate disposition.  

The claim for earlier effective date for TDIU is the only issue on appeal, and will be considered in the decision provided below. 

The Regional Office has also certified to the Board a claim for and increased rating for a cervical spine disorder, for higher evaluation than 20 percent from March 11, 2015 onwards.  However, that matter was already resolved in full pursuant to a March 2016 final decision issued by the Board, and therefore it is not currently on appeal.  See 38 U.S.C.A. § 7104 (2012).   

The relevant procedural history regarding a cervical spine disorder is summarized.  
Through an August 2002 decision, the Board had denied a higher initial rating for the cervical spine disability.  In February 2003, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion from the parties to that action which vacated the Board's August 2002 decision and remanded it for readjudication.  Upon the Board's remand for additional development, in August 2004 the RO granted a 20 percent rating for the cervical spine, effective September 26, 2003.  There were further remands in August 2005 and December 2006.  In November 2008, the Board again denied a higher initial rating for the cervical spine.  

Then in March 2010, the Court issued a Memorandum Decision that again vacated and remanded the Board decision.  Then and most recently, by a March 2016 decision the Board granted the initial rating of 30 percent for the residuals of a cervical spine injury with degenerative arthritis from September 19, 1994 to March 10, 2015.  Further denied was the claim for a rating higher than 20 percent for the residuals of a cervical spine injury with degenerative arthritis from March 11, 2015.  This decision having been made, the Veteran did not file a Notice of Appeal (NOA) with the Court, nor a Motion for Reconsideration.  Consequently, the Board's decision became final.  See 38 U.S.C.A. §§ 7104 (2012); 38 C.F.R. § 20.1100 (2017).   

What followed in terms of further action upon the claim for increased rating for cervical spine disorder it appears, is that the Regional Office somehow sought to continue the appellate process, which should have been duly completed already as the consequence of the Board's March 2016 decision.  By a December 2017 rating decision, the RO implemented the Board's March 2016 decision, awarding the 30 percent initial evaluation from September 19, 1994 to March 10, 2015.  A 20 percent evaluation was assigned from March 11, 2015.  The December 2017 Supplemental Statement of the Case (SSOC) issued by the Regional Office subsequently listed the additional claim of entitlement to an increased evaluation for residuals, cervical spine injury, from March 11, 2015 onwards.  The RO's determination considered this situation similar to when a claim for increase is partially granted, and the residual claim for increased rating still remains on appeal absent express withdrawal by the Veteran claimant.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise).  However, that process for continuation of the disability rating claim does not apply when the Board decision on the same issue was final and definitive.  Consequently, there is no need to further consider that claim.

The Board finds that there has been appropriate compliance with the remand portion of the Board's March 2016 decision/remand, inasmuch as the case was in fact referred to the VA Director, Compensation Service to consider in the first instance whether a TDIU was warranted on an extraschedular basis.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board will proceed to a decision upon this case.   


FINDING OF FACT

The schedular requirements for TDIU were not met prior to July 31, 1996, and the Veteran also was not unemployable due to service-connected disability.


CONCLUSION OF LAW

The criteria are not met to establish an earlier effective date than July 31, 1996 for the award of a TDIU.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4.10, 4.15, 4.16(b) (2017). 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Applicable Provisions of VA Law
 
Increased disability compensation is awarded effective the date the claim was received, or when entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Compensation can be awarded earlier than the date of claim, up to one-year beforehand, if evidence requires.  38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and so the above provisions apply to it.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the individual is unable to secure and maintain substantially gainful employment because of the severity of her service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a). 

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, she may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established she is indeed unemployable on account of service-connected disabilities. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  If the record supports the claim, the Board must first forward the case to the Director of the Compensation Service for extraschedular consideration.  The Board upon receipt of that determination is not bound to accept it, and may resolve the question of extraschedular entitlement of its own accord.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (the findings of the Director of Compensation Service on extraschedular consideration are not evidence, but rather a decision of the Agency of Original Jurisdiction (AOJ) reviewed de novo by the Board).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether she is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes the situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include her employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. 

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

Where the claimant's working capacity might be limited to "marginal employment," the question of whether marginal employment must be addressed including where the Veteran is not presently employed.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

Given that the only dispositive time period with regard to entitlement to an earlier effective date for a TDIU before July 31, 1996, the Board's review of the evidence is limited to said time period.  On the whole, the Board finds that the TDIU on extraschedular grounds is not warranted.  This concurs with the finding of the memorandum provided by the office of the VA Director, Compensation Service, in accordance with the Board's prior remand directive.

Prior to July 31, 1996, the Veteran had a combined 50 percent disability rating, thus not warranting eligibility for TDIU on an schedular basis.  As for extraschedular entitlement to a TDIU, the Veteran likewise is not shown to have been incapable of maintaining substantially gainful employment as due to service-connected disability.   The service-connected disabilities in effect from prior to July 31, 1996 were posttraumatic headaches, rated at 30 percent disabling; residuals cervical spine injury with degenerative changes rated at 30 percent.  These conditions were both adjudicated as having been service-connected disabilities since September 19, 1994.   

The evidence includes the December 1994 report of VA Compensation and Pension examination for neurological evaluation, indicating the Veteran was being evaluated because of headaches and neck injury.  The headaches had started September 1994, when she had been involved in a motor vehicle accident in which she sustained a neck injury.  The Veteran stated that she was knocked unconscious briefly in the motor vehicle accident.  She stated that she was told several days after the accident that she had a hairline fracture of the cervical spine.  She stated that following the accident, she did have difficulty using the right arm and hand for about 10 to 15 minutes but had had no problems with the function of the extremity since the accident.  Soon after the accident, she had the development of headaches.  These headaches occurred now approximately once every two to three weeks.  These headaches usually originated in the cervical region and spread into the frontal regions.  The headaches were associated with nausea but not vomiting.  They were associated with photophobia.  She usually had to lie down in bed when these headaches occurred.  They lasted anywhere from 12 to 24 hours.  The headaches occurred for no specific reason.  She could think of no specific activity, food, or drink that would bring the headaches on.  She had no history of headaches in her family.

Upon neurological physical examination, the Veteran was alert and oriented, and appeared to be in no acute distress.  Her speech was normal.  Her gait was normal. Cranial nerve testing revealed pupils to be equal and reactive to light.  Extraocular movements were full.  No nystagmus was present.  Her neck appeared to be supple despite her history of a fractured cervical vertebrae.  Motor examination revealed no evidence of weakness or atrophy in the arms or legs.  Sensory testing revealed normal sensation to pinprick over the hands and feet.  Coordination by finger-nose-finger, heel-knee-shin, and tandem gait were done well.  Her reflexes were 1+ in the biceps, triceps, and brachioradialis, 1+ in the knee, 1+ in the ankle, and there was no Babinski present.  The impression was post-traumatic headache; history of hairline fracture of the cervical vertebrae with no neurological deficits noted.  An x-ray of the cervical spine had shown normal curvature of the cervical spine.  There was slight anterior spurring at C5.  Disc spaces appeared normal.  The impression was minimal anterior spurring at C5.  

An April 1995 examination addendum provided that in the opinion of the examiner, the Veteran did have a history of a neck injury that was causing a large portion of her posttraumatic headaches.  The claims file had been reviewed and there was no objective evidence of a neck fracture present.  The Veteran gave the history that a hair line fracture was noted by one doctor on some of her x-rays, but this could not be confirmed by reviewing the records.

In July 1996, the Veteran's formal TDIU application (upon VA Form 21-526) was received indicating that the Veteran had last worked on a full time basis from September 1995 to July 1996 at a food processing facility.  The Veteran had worked full time from January to September 1995 with a security office. 

More recently, the following August 2017 Memorandum from the Director of the Compensation Service indicates the following:

We have reviewed the claims file and the request to determine whether the Veteran is entitled to a total disability rating due to individual unemployability (TDIU) on an extra-schedular basis prior to July 31, 1996 pursuant to the provisions of 38C.F.R. § 4.16(b).  Prior to July 21, 1996 the Veteran was service connected for the following: post-traumatic headaches evaluated at 30 percent effective September 19, 1994; residuals and cervical spine injury with degenerative arthritis evaluated at 30 percent disabling effective September 19, 1994.  The combined evaluation was 50 percent disabling.  The Board of Veterans' Appeals, in March 2016, remanded this case with instructions to refer the case to this Service for consideration of an extra-schedular TDIU evaluation prior to July 31, 1996.  On VA Form 21-8940, the Veteran notes the she became too disabled to work in June 1996.  The Veteran notes her headaches and cervical spine condition prevents her from securing or following any substantially gainful employment.  The Veteran last worked as a Meat Packer for Smoky Hollow Foods from September 1994 to May 1996.  The Veteran reports 4 years of high school with no other additional education or training.  The Veteran's last employer, Smoky Hollow Foods notes they made no concessions for the Veteran for her disability and Veteran quit/ last worked on May 30, 1996.  Outpatient treatment reports from the Central Arkansas HCS show complaints of neck and headache pain.  Physical therapy note, describes decreased pain in the neck since starting physical therapy.  The notes also show the Veteran quit attending therapy.  The Veteran complains of headache pain 3 times per week and these headaches last for 10-15 minutes.  She also states that Topamax alleviates headaches.  

Treatment reports also show co-morbidities and complexities that impact the Veteran such as sleep apnea, carcinoid syndrome, myofascial pain, impingement syndrome of shoulder, esophageal reflux, parotitis and hypertension.  VA examinations show improvement in the neck condition and note there is no functional impact of the neck or headache condition on employment.  38 C.F.R. § 4.16(b) provides for compensation on an extra-schedular basis for Veterans with service-connected disabilities, which presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Review of the evidentiary record fails to demonstrate that the Veteran falls within the disability picture mentioned above.  The evidence shows that, prior to July 31, 1996; the Veteran was not likely unemployable due to her service connected cervical spine or headache conditions.  Accordingly, entitlement to a TDIU evaluation on an extra-scheduler basis prior to July 31, 1996 is denied. 

Significantly, also, the March 2012 Memorandum from the Compensation Service whereas for a different claim, consideration for extraschedular rating for a cervical spine disorder under 38 C.F.R. § 3.321(b)(1), provided still relevant findings which were that:
	
The Veteran's biggest complaint [with regard to cervical spine disorder] is pain.  She has not undergone surgery for her cervical spine disability.  She has not been hospitalized for any extended periods due to the condition either.   The totality of the evidence does not support the contention that the Veteran's service-connected cervical spine is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extraschedular evaluation for the Veteran's cervical spine disability is denied.

Having reviewed the above, the Veteran had both neck and headache conditions that which while present during the time period before July 31, 1996, did not involve extensive problems or symptomatology beyond just having had the headaches every two to three weeks.  Every indication is that the Veteran was gainfully employed on a full time basis through the majority of the time period considered.   The Director of the Compensation Service by its August 2017 memorandum found that the Veteran was not unemployable, taking into account her employability and that prior jobs did not require taking into account any daily functional limitations.  This conclusion is consistent with the remainder of the evidence of record.  There is not indication of inability to maintain substantially gainful employment during the period indicated.     

Accordingly, the requirements for establishing a TDIU on an extraschedular basis are not met, and the claim is denied.  The preponderance of the evidence weighs against the claim and the benefit-of-the-doubt doctrine does not apply under the circumstances.  


ORDER

The claim for an earlier effective date than July 31, 1996 for the grant of a TDIU, is denied.    




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


